In Prohibition. This cause originated in this court on the filing of a complaint for a writ of prohibition.
Upon consideration of respondent’s answer and on determination pursuant to S.Ct.Prac.R. X(5),
IT IS ORDERED by the court that this cause be, and hereby is, dismissed.
IT IS FURTHER ORDERED by the court, sua sponte, that the Clerk of this court shall not accept for filing any new cases from Lonny Lee Bristow without the docket fee and security deposit required by S.Ct.Prac.R. XV.
Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer and Lundberg Stratton, JJ., concur.
Cook, J., not participating.